Citation Nr: 0602765
Decision Date: 02/01/06	Archive Date: 01/18/07

DOCKET NO.  00-08 988	)	DATE SEP 12 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


ORDER

     The following corrections are made in a decision issued by the Board in this case on February 1, 2006:

On page 20 of the decision, the first order is corrected to read as follows:  New and material evidence has not been received to reopen a claim of entitlement to service connection for a right shoulder disorder, and the appeal is denied.

On page 20 of the decision, the second order is corrected to read as follows:  New and material evidence has not been received to reopen a claim of service connection for a left ankle disorder, and the appeal is denied.  



		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0602765	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  00-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an unspecified 
disorder, claimed as due to herbicide exposure.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left arm 
disorder.

6.  Entitlement to service connection for chronic fever.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, other than PTSD.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
September 1971.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The RO denied entitlement to the benefits listed on the title 
page of this decision, and this appeal ensued.  

The March 1999 decision also denied entitlement to 
nonservice-connected pension benefits.  The veteran also 
completed an appeal as to this adverse determination.  
Thereafter, in a decision issued in August 2001, the RO 
granted entitlement to nonservice-connected pension benefits.  
This constitutes a full grant of the benefit sought, so this 
issue is no longer before the Board on appeal.  

A hearing was held at the RO in September 2000 before a local 
hearing officer.  A transcript of the proceeding is of 
record.  


FINDINGS OF FACT

1.  The veteran did not engage in combat against the enemy.

2.  He does not have PTSD attributable to an in-service 
stressor.

3.  An unspecified disorder, claimed as due to herbicide 
exposure, was not shown to be present in service or in post-
service years.  

4.  A kidney disorder was not shown to be present in service 
or during the first post-service year, and there is no 
competent evidence of a current kidney disorder that is 
attributable to service.

5.  A right knee disorder was not shown to be present in 
service, and there is no competent evidence of a current 
right knee disorder that is attributable to service.

6.  A left arm disorder was not shown to be present in 
service, and there is no competent evidence of a current left 
arm disorder that is attributable to service.

7.  Chronic fever was not shown to be present in service, and 
there is no competent evidence of a current disorder 
manifested by chronic fever that is attributable to service.

8.  In an unappealed decision dated in April 1972, RO denied 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.  

9.  Evidence received since that decision is either 
cumulative or redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.  

10.  In an unappealed decision dated in April 1972, RO denied 
the veteran's claim of entitlement to service connection for 
a back disorder.  

11.  Evidence received since that decision is either 
cumulative or redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.  

12.  In an unappealed decision dated in April 1972, RO denied 
the veteran's claim of entitlement to service connection for 
a right shoulder disorder.  

13.  Evidence received since that decision is either 
cumulative or redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.  

14.  In an unappealed decision dated in April 1972, RO denied 
the veteran's claim of entitlement to service connection for 
a left ankle disorder.  

15.  Evidence received since that decision is either 
cumulative or redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
this claim.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

2.  An unspecified disorder, claimed as due to herbicide 
exposure, was not incurred in or aggravated by service nor 
may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  A kidney disorder was not incurred in or aggravated by 
service nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

4.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

5.  A left arm disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

6.  Chronic fever was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

7.  The April 1972 decision of the RO denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

8.  The evidence received since that decision is not new and 
material and the claim is  not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

9.  The April 1972 decision of the RO denying service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).

10.  The evidence received since that decision is not new and 
material and the claim is  not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

11.  The April 1972 decision of the RO denying service 
connection for a right shoulder disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

12.  The evidence received since that decision is not new and 
material and the claim is  not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

13.  The April 1972 decision of the RO denying service 
connection for a left ankle disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

14.  The evidence received since that decision is not new and 
material and the claim is  not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters from the 
RO, dated in January 2002 and June 2004, to the appellant 
that were issued in connection with the initial RO decision 
in March 1999.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decision of March 1999 that is the basis 
of this appeal was already issued prior to the enactment of 
the VCAA in November 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's January 2002 and June 2004 
letters informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to the RO.  In addition, the March 
2005 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  A record from 
a non-VA medical source has also been obtained.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  

The Board must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the 
other requirements of the VCAA and implementing regulations 
do apply, although they have been satisfied for the reasons 
mentioned.

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
wartime/peacetime service.  38 U.S.C.A. §§ 1110/1131.

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

In addition, certain chronic diseases, including renal 
disease and arthritis, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent.  38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994).  See 
also, 61 Fed.Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

The veteran submitted his petition to reopen his claims of 
service connection for a psychiatric disorder and for 
disorders of the back, right shoulder, and left ankle prior 
to August 29, 2001.  According to the definition prior to 
August 29, 2001, new and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Analysis

Service Connection for PTSD

The veteran had service in Vietnam from October 10, 1970, to 
November 19, 1970.  His MOS was cook and he served as a cook 
in Vietnam.  He was not wounded in action and did not receive 
any awards for valor.  In view of the veteran's duty 
assignment in Vietnam and the absence of awards or 
decorations indicating combat exposure, the Board finds that 
the veteran did not engage in combat.  See VAOPGCPREC 12-99 
(October 18, 1999); see also Wood v. Derwinski, 1 Vet. App. 
190 (1991), affirmed on reconsideration, 1 Vet. App. 406 
(1991).  

Consequently, since his reported stressor is not combat 
related, his lay testimony, by itself, will not be sufficient 
to establish the alleged stressor.  Accordingly, the Board 
must determine whether service records or other independent 
credible evidence corroborate the alleged stressor.  VA is 
not required to accept the veteran's uncorroborated account 
of a stressor.  

The veteran's alleged stressor involves his having witnessed 
a Vietnamese man whose head was crushed by a tank.  In 
letters dated in October 1996, November 1998, January 2004, 
and August 2004, the RO asked the veteran to identify the 
unit to which he was assigned at the time of the event 
reported as a stressor, as well the date, time and place of 
the alleged stressor.  The veteran did not respond to those 
letters to elicit details about the claimed stressor.  

The United States Court of Appeals for Veterans Claims has 
held that the duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In view of the 
veteran's refusal to provide any detail about the alleged 
stressor, it remains unverifiable.  The veteran's 
unsubstantiated statements about stressful events, alone, are 
simply insufficient to establish their occurrence.

But regardless of that, even assuming the veteran experienced 
the stressor during service that he alleges, the medical 
evidence currently of record still does not indicate that he 
now has PTSD as a result of that event.  No VA or private 
clinician has diagnosed PTSD.  And a diagnosis of PTSD is a 
threshold minimum requirement for granting service 
connection, proof that he has the condition claimed (i.e., 
PTSD).  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See also 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  See, too, Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes.  As well, see Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996).

For these reasons, the claim for service connection for PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Service Connection for a Disorder, Claimed as Due to 
Herbicide Exposure

At the outset, the Board notes that the veteran seeks service 
connection for herbicide exposure.  However, service 
connection for herbicide exposure, per se, is not a 
disability.  Rather, a claimant must identify the disability, 
claimed as due to herbicide exposure, for which service 
connection is sought.  The veteran has not identified the 
disability for which he seeks service connection on the basis 
of herbicide exposure.

In any event, in a claim for disability due to herbicide 
exposure (specifically, Agent Orange), the fact that the 
veteran had service in Vietnam during the Vietnam era is 
sufficient, in and of itself, to presume he had herbicide 
exposure while there.  However, in addition to herbicide 
exposure, a claimant must have one or more of the diseases, 
mentioned above in the legal criteria portion of this 
decision, in order to be entitled to a grant of presumptive 
service connection for such disease/s.  The Board notes that 
there is no medical evidence that the veteran now has any of 
the diseases for which presumptive service connection may be 
granted on the basis of herbicide exposure.  

Service Connection for Disorders Involving the Kidneys, Left 
Arm, Right Knee
 and for Chronic Fever

Service medical records show complaints of right knee pain in 
September 1969.  There were no objective clinical findings 
with respect to the right knee, and x-rays of the right knee 
were negative.  A urinary tract infection was noted in late 
September 1969; however, by early October 1969, symptoms had 
improved.  

In April 1970, complaints of fever and muscle ache were 
attributed to viral syndrome.  In late October 1970, the 
veteran related that he had developed a complex of symptoms, 
including fever.  He was hospitalized for evaluation.  On 
admission, his vital signs were normal, and no reference was 
made to treatment for fever during hospitalization.  His 
hospital course was described as unremarkable.  At hospital 
discharge in early November 1970, the diagnoses were G6PD 
deficiency and hemolytic anemia secondary to the G6PD 
deficiency and to the ingestion of a CP tablet, an anti-
malarial drug.  He was discharged to duty with a permanent 
profile against tropical duty or the use of CP medication.

When the veteran was examined in July 1971 for service 
separation, he denied knee problems, and the lower 
extremities were evaluated as normal.  He then made no 
reference to experiencing fever.  No active fever or febrile 
illness was noted at the separation physical examination.  No 
kidney defects or left arm defects were noted in service 
medical records.  

A VA examination was performed in February 1972.  No defects 
involving the either kidney, the right knee or the left arm 
were identified.  As well, no febrile illness was identified.  

Phleboliths in the left pelvic region were identified on VA 
intravenous pyelogram performed in December 1972.  In August 
1999, VA x-ray examination showed right nephrolithiasis.  On 
VA general medical examination in November 2000, no current 
febrile illness, left arm or left shoulder defect, or right 
knee defect was demonstrated.  X-rays of the left shoulder 
were normal.  

A review of the record demonstrates that kidney stones, 
indicative of renal disease, were not objectively 
demonstrated until more than one year after the veteran had 
completed military service, and hence, beyond the one year 
period for presumptive service connection for renal disease.  
A review of the record also demonstrates that any in-service 
complaints involving the right knee or involving fever were 
acute and transitory and resolved without producing chronic 
residual disability.  The record provides no objective 
evidence that the veteran had any defects involving the left 
arm in service.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking any current kidney disease or alleged 
chronic fever, left arm disorder or right knee disorder to 
military service.  There is no indication from the record 
that he has medical training or expertise.  As a lay person, 
he is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  He has provided no competent medical 
evidence linking any of these conditions to military service.  

In determining that service connection is not warranted for a 
kidney disorder, chronic fever, right knee disorder or left 
arm disorder, the Board has been mindful of the benefit-of-
the-doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

New and Material Evidence as to Claims of Service Connection 
for a Psychiatric Disorder, and Disorders of the Back, Right 
Shoulder, and Left Ankle

The RO, in a decision issued in April 1972, denied service 
connection for a psychiatric disorder, a back disorder, a 
right shoulder disorder, and a left ankle disorder.  The RO 
informed the veteran of those determinations, but he did not 
appeal.  The April 1972 decision is the last final denial of 
the claims on any basis.  At the time of that decision, the 
RO determined that no psychiatric disorder was shown to be 
present during service nor was a psychosis demonstrated 
within the first post-service year.  Also, the RO determined 
that no chronic disorders of the back, right shoulder or left 
ankle were shown to be present during service.  

The Board's analysis of the evidence starts with the April 
1972 RO decision.  The Board, however, will first review the 
evidence that was before the RO when the veteran's claims 
were last considered.  The evidence considered in connection 
with the RO's April 1972 decision included the following:  
Service medical records and reports of VA examinations.  

During military service, the veteran complained of recurrent 
back pain.  In October 1969, complaints of low back pain were 
attributed to lumbosacral strain.  X-rays of the lumbar spine 
were negative.  In November 1969, there were no objective 
findings with respect to the low back.  

In March 1971, while in military service, the veteran 
reported that he had fallen and twisted his left ankle, and 
the assessment was sprained ankle.  The left ankle was 
negative to x-ray examination.  He also reported pain in the 
lumbar area after a recent episode of lifting, and mild spasm 
of the left paraspinous muscles was detected on clinical 
inspection.  In June 1971, he complained of right shoulder 
pain.  He was referred for an x-ray examination to rule out a 
dislocation of the joint.  
X-rays of the right shoulder were negative.  

An examination for the veteran's separation from service was 
performed in July 1971.  He was found to be psychiatrically 
normal.  The spine and musculoskeletal system, upper 
extremities, and feet were evaluated as normal.  No 
psychiatric defects were complained of or noted during 
service.  

On VA psychiatric examination in February 1972, the diagnosis 
was depressive neurosis associated with cephalgia.  No 
disturbance of thought process was found to be present, and 
the examination did not identify any psychotic disorders.  In 
addition, no defects of the shoulders, ankles or back were 
noted on a medical examination by VA in March 1972. 

Evidence added to the record since the April 1972 decision 
includes VA clinical reports, dated from 1972 to 1973 and 
from 2002 to 2004; a report of a VA psychiatric examination 
performed in March 1999 and a report of a VA x-ray 
examination performed in August 1999; a September 2000 report 
from a private physician; a transcript of testimony at a 
personal hearing in September 2000; and reports of VA 
medical, orthopedic, and psychiatric examinations and x-ray 
examinations performed in November 2000.  

In June 1973, the veteran's nervous symptoms, including 
headache and aural and visual hallucinations, were attributed 
to an unspecified psychosis, additionally, a notation 
indicates rule out schizophrenia.  In March 1999, no specific 
mental disorder was identified, and the diagnosis was 
personality disorder with very schizoid and dependent 
features.  In August 1999, x-rays of the lumbosacral spine 
showed early degenerative spondylosis.  In September 2000, it 
was reported that that the veteran had been under treatment 
for the past two years for depression and anxiety.  In 
November 2000, X-rays of the right shoulder showed mild 
degenerative joint disease; x-rays of the left ankle 
disclosed no abnormalities.  On psychiatric examination in 
November 2000, the diagnosis was depressive disorder; another 
diagnosis was schizoid and dependent personality features.  

The evidence added to the record since April 1972 is new, in 
that it was not previously of record.  It shows that the 
veteran was believed to have a psychosis, possibly 
schizophrenia, but any psychotic disorder present was first 
noted more than one year after service separation.  Hence, no 
basis is provided for a grant of service connection on 
presumptive basis for any psychosis that might now be 
present.  A personality disorder, identified several years 
after service, is not a disability for which service 
connection may be granted under governing criteria.  The 
additional evidence, while new, is not material.  This is 
because it contains no medical opinion linking a psychiatric 
disorder, however classified, to military service.  

The additional evidence also shows that degenerative changes 
of the lumbosacral spine and right shoulder were first 
verified almost three decades after the veteran left military 
service.  Although not specifically identified as arthritis, 
the Board shall assume that degenerative changes of the 
lumbosacral spine and right shoulder are indicative of 
arthritis.  In any event, these degenerative changes were 
first demonstrated long after the one year period for 
presumptive service connection for arthritis involving the 
lumbosacral spine or right shoulder.  Again, the additional 
evidence, while new, is not material, as it contains no 
medical opinion linking a low back disorder or right shoulder 
disorder to military service.  

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  The additional evidence does not even 
establish that the veteran has a current left ankle disorder, 
much less a left ankle disorder that is attributable to 
military service.  Hence, that evidence, too, is not 
material.  

The additional evidence added to the record since April 1972 
in the form of testimony from the veteran and his spouse not 
new.  Their testimony essentially reiterated the veteran's 
earlier assertion that the disorders for which he seeks 
service connection had their onset in or are attributable to 
service.  As well, their testimony is not material.  This is 
because their assertion amounts to an opinion about a matter 
of medical causation.  And lay assertions of medical 
causation cannot serve as the predicate to reopen a claim for 
compensation benefits.  Moray v. Brown, 5 Vet. App. 211 
(1993).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable, and his petition must be denied.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for PTSD is denied.

Service connection for an unspecified disorder, claimed as 
due to herbicide exposure, is denied.

Service connection for a kidney disorder is denied.  

Service connection for a right knee disorder is denied.

Service connection for a left arm disorder is denied.

Service connection for chronic fever is denied.

New and material evidence has not been received to reopen a 
claim of service connection for a psychiatric disorder, other 
than PTSD, and the appeal is denied.

New and material evidence has not been received to reopen a 
claim of service connection for a back disorder, and the 
appeal is denied.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a right shoulder 
disorder, and the appeal is denied.

New and material evidence has been received to reopen a claim 
of service connection for a left ankle disorder, and the 
appeal is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


